Title: From George Washington to Mathew Carey, 20 April 1785
From: Washington, George
To: Carey, Mathew



Sir,
Mount Vernon Aprl 20th 1785.

I have received your letter of the 30th Ulto —If it should ever be in my power to render you any Service, I shall be ready, & happy to do it. With the Gentlemen of my acquaintance in Philadelphia, I persuade myself you stand as well, as my introduction could place you. If there are any here, to whom the mention of your case would be of any avail, I should have pleasure in doing it.
I thank you for your kind offer of forwarding, with safety, the Gazettes of Philadelphia; but believe there will be no occasion for giving you the trouble at present. I am Sir Yr Most Obedt Servt

Go: Washington

